     Case 1:18-cr-00078-LJO-SKO Document 23 Filed 10/12/18 Page 1 of 3


1    DANIEL C. CEDERBORG
      County Counsel – State Bar No. 124260
2    SCOTT C. HAWKINS
      Deputy County Counsel – State Bar No. 207236
3
     FRESNO COUNTY COUNSEL
4    2220 Tulare Street, 5th Floor
     Fresno, California 93721
5    Telephone: (559) 600-3479
     Facsimile: (559) 600-3480
6
7    Attorneys for Defendant, COUNTY OF FRESNO.

8
                                        UNITED STATES DISTRICT COURT
9
10                                    EASTERN DISTRICT OF CALIFORNIA

11
     USA,                                                             Case No. 1:18-cr-00078 LJO-SKO
12
                                      Plaintiff,
13
                                                                      RESPONSE BY NON-PARTY, COUNTY OF
14                             Vs.                                    FRESNO, TO ALLEGATIONS BY
                                                                      DEFENDANT, DAVID NIN, RE MEDICAL
15   DAVID NIN,                                                       CARE AND TREATMENT AT THE
                                                                      FRESNO COUNTY JAIL (ECF no. 15).
16
                                      Defendant.
17
18              Along with the Declaration of Medical Director for California Forensic Medical Group

19   (“CFMG”), filed separately by its counsel, County of Fresno (on behalf of Fresno County

20   Sheriff’s Office, Jail Division) herby responds to the Court’s request for a response to allegations

21   by Defendant in the above-entitled matter, DAVID NIN (“Defendant”), regarding his care and

22   treatment received at the Fresno County Detention Center, in Fresno, California.

23              According to information provided in communications from the Court in this case, the

24   County has learned that Defendant has alleged, among other things, that his health is failing, and

25   that essentially, he is not receiving adequate and/or appropriate care, and prescriptions as

26   prescribed. 1

27
28   1   Additional allegations by Defendant and his counsel are contained in the Court’s recent Order (ECF no. 21).


         Response By Non-Party, County of Fresno To               1              Case No. 1:18-cr-00078 LJO-SKO
         (ECF no. 15).
     Case 1:18-cr-00078-LJO-SKO Document 23 Filed 10/12/18 Page 2 of 3


1              The County has no information to believe that Defendant supported any of his allegations

2    with any records of his care and treatment while at the County Jail, or that he presented the Court

3    with any. The Court’s recent Order, as well as the Order dated October 2, 2018 (ECF no. 15)

4    also do not state that Defendant presented any supporting documentation.

5              Rather, the County believes that the Court, through its October 2, 2018 order, seeks

6    further information from Defendant’s County-providers in order to determine whether any

7    support for Defendant’s allegations in fact exists. As to that order, the following facts are

8    relevant: County Counsel responded to the Court on October 10, 2018, pursuant to the order, but

9    prior to the scheduled status conference. 2 The County explained a need for a brief extension

10   before it could properly respond to Defendant’s allegations.

11             The County requested that the Court grant a brief extension for the County to provide a

12   response to Defendant’s allegations though its medical services contractor CFMG. That same

13   day, prior to the scheduled status conference, the Court granted the County’s request, and

14   provided that the County could file its response by the close of business on Friday, October 12,

15   2018. The Court understood that the County would not appear at the status conference, but

16   stated that it would nonetheless hear from Defendant.

17             Accordingly, the County responded to the Court’s October 2, 2018 order prior to the

18   status hearing as stated, and has today, with CFMG, timely complied with its further response as

19   follows: On October 12, 2018, in response to the Court’s latest order (ECF no. 21), CFMG, the

20   County’s contracted medical service provider for the Jail, filed the Declaration of Medical

21   Director RAYMOND HERR, M.D. Dr. Herr’s Declaration speaks for itself, though the County

22   believes it provides the Court with the information necessary to satisfy it that Defendant’s

23   allegations are in fact, unsupported.

24             ///

25             ///

26             ///

27
28   2
      The Court’s order gave the County the option to file a response by October 9, 2018, or appear at the status
     conference on October 10, 2018 at 2pm.

         Response By Non-Party, County of Fresno To             2              Case No. 1:18-cr-00078 LJO-SKO
         (ECF no. 15).
     Case 1:18-cr-00078-LJO-SKO Document 23 Filed 10/12/18 Page 3 of 3


1           Dated: October 12, 2018,

2
3                                                            Respectfully submitted,

4
5                                                            DANIEL C. CEDERBORG
                                                             County Counsel
6
7                                                            /s/ Scott C. Hawkins
                                                   By:
8                                                            Scott C. Hawkins, Deputy
9                                                            Attorneys for Non-Party,
                                                             County of Fresno.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Response By Non-Party, County of Fresno To         3            Case No. 1:18-cr-00078 LJO-SKO
      (ECF no. 15).
